Citation Nr: 0822227	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-21 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to 
February 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

Historically, the record shows that the RO denied service 
connection for the cause of the veteran's death in a rating 
decision dated in March 2004 and provided the appellant 
notice of that decision and her appellate rights at that 
time.  Thereafter, the appellant submitted her response to a 
questionnaire about the veteran's exposure to ionizing 
radiation in service, and the RO treated this as an 
application to reopen the previously denied claim.  Later, 
after receipt of additional evidence, the RO, in a rating 
decision dated in October 2004, determined that new and 
material evidence had not been received to reopen the claim, 
and the RO notified the appellant of that decision along with 
her appellate rights.  The appellant did not express explicit 
disagreement with the October 2004 decision, but in a 
November 2004 letter to the RO, the appellant stated she 
would appreciate it if the RO would consider her petition 
again.  

In January 2005, the RO sent the appellant a letter in which 
it explained that new and material evidence was needed to 
reopen the claim, the reason the claim for service connection 
for the cause of the veteran's death had been denied 
previously, and what the evidence must show to support her 
claim for dependency and indemnity compensation benefits.  
Over the next several months, the RO received additional 
evidence, and in its August 2005 rating decision determined 
that new and material evidence had been received to reopen 
the claim, but denied it on the merits.  The appellant filed 
a notice of disagreement with the August 2005 denial of her 
claim, and she has perfected her appeal as to the issue of 
entitlement to service connection for the cause of the 
veteran's death.  The Board agrees that subsequent to the 
October 2004 rating decision there was evidence added to the 
record, which includes a radiation dose estimate not 
previously of record, that is new and material and serves to 
reopen the claim.  The Board finds its jurisdictional 
responsibility to consider whether it was proper for the 
claim to be reopened has been satisfied, and it will 
therefore proceed with consideration of the claim on the 
merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001); see also Woehlaert v. Nicholson, 21 Vet. App. 
456, 460 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of 
the veteran's death.  His death certificate shows he died in 
November 2002 and lists metastatic prostate cancer as the 
immediate cause of the veteran's death.  His final hospital 
summary from the VA Medical Center in Palo Alto, California, 
states that the veteran had metastatic prostate cancer to the 
bone, and the appellant has also referred to metastasis to 
the brain.  In a radiation exposure questionnaire, the 
appellant stated that she contends that bone cancer and 
prostate cancer resulted from the veteran's exposure to 
radiation in service.  

The Board notes that service connection for disability that 
is claimed to be due to radiation exposure during service can 
be established in three different ways:  on a presumptive 
basis; with the aid of the development requirements of 
38 C.F.R. § 3.311, or on a direct basis.  See Ramey v. Brown, 
9 Vet. App. 40, 44 (1996) aff'd sub nom., Ramey v. Gober, 120 
F.3d. 1239 (Fed. Cir. 1997).  

There are certain types of cancer that may, under certain 
circumstances, be service connected on a presumptive basis if 
the veteran participated in a radiation risk activity as 
defined by regulation.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Prostate cancer is not among the cancers to 
which the presumption applies.  Id.  Although bone cancer is 
on the list of cancers for which service connection may be 
granted on presumptive basis under 38 C.F.R. § 3.309(d), the 
Board notes that presumptive service connection is not 
available when the disease claimed resulted from metastasis 
of a non-listed disease.  VAOPGCPREC 9-90; Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom., Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997); see Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997).

38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" that may be service connected provided that 
certain conditions specified in that regulation are met.  The 
list includes prostate cancer and any other type of cancer. 
38 C.F.R. § 3.311(b).  Again, although the list specifically 
includes bone cancer, the listed cancers refer to primary 
cancers, not metastatic disease.  See VAOPGCPREC 9-90.  

As to primary cancers listed in 38 C.F.R. § 3.311, the 
regulation provides that if a veteran has one of the 
radiogenic diseases, a dose estimate should be obtained and 
the case will be referred to the VA Under Secretary for 
Benefits for review as to whether sound scientific medical 
evidence supports the conclusion that it is at least as 
likely as not that the veteran's disease resulted from 
radiation exposure during service.  

In her initial statements, the appellant reported that during 
service, the veteran was an Army engineer working on the 
atomic bomb project at Los Alamos, New Mexico, in 1945 and 
1946.  Based on this information and further research, in 
letter dated in March 2005, the U.S. Army Center for Health 
Promotion and Preventive Medicine provided a radiation dose 
estimate of up to 6 rems for the veteran considering his 
presumed participation in Operation TRINITY.  With that dose 
estimate, the RO completed the additional development 
outlined in 38 C.F.R. § 3.311 but ultimately denied the 
claim, finding that the veteran's prostate cancer was not due 
to exposure to ionizing radiation.  

Review of the record shows that subsequently, in a letter 
received at the RO in September 2007, the appellant stated 
that in addition to his work at Los Alamos, the veteran 
worked for a short time on the bomb project in Oak Ridge, 
Tennessee.  There is no indication in the record that action 
has been taken to attempt to obtain an dose estimate as to 
ionizing radiation to which the veteran may have been exposed 
at that location, and in view of the finding of the Defense 
Threat Nuclear Agency (DTRA) as stated in its letter in 
August 2004 that the veteran's records confirm his 
involvement in the Manhattan Project, action should be taken 
to attempt to verify the veteran's presence in Oak Ridge, 
Tennessee, and to obtain a radiation dose estimate, if 
possible, in accordance with 38 C.F.R. § 3.311.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and appellant 
and request that she identify, if 
possible, the dates, or approximate 
dates, when the veteran worked on the 
atomic bomb project, presumably the 
Manhattan Project, at Oak Ridge, 
Tennessee.  

2.  Thereafter, and even if the appellant 
is unable to provide the requested 
information, take action in accordance 
with 38 C.F.R. § 3.311 to attempt to 
obtain a radiation dose estimate for the 
veteran during the time he was assigned 
to, or had temporary duty at, Oak Ridge, 
Tennessee.  

3.  If a radiation dose estimate is 
obtained for the veteran pertaining to 
service on the Manhattan Project at Oak 
Ridge, Tennessee, resubmit the claim to 
the Director of the VA Compensation and 
Pension Service, providing the radiation 
dose information pertaining to the 
veteran's service relative to Operation 
TRINITY in New Mexico along with the 
newly obtained radiation dose estimate 
pertaining to service at Oak Ridge, 
Tennessee.  

4.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate the 
claim of entitlement to service 
connection for the cause of the veteran's 
death.  If the benefit sought on appeal 
remains denied, issue an appropriate 
supplemental statement of the case and 
provide the appellant and her 
representative an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

